DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 05/27/2021 after final rejection of 01/27/2021 and advisory action of 05/06/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/27/2021 has been entered.  The Office action on currently pending claims 1-25 follows.

Rejoinder

Claims 1-7, 9-16, and 18-24 are allowable. The restriction requirement between species and sub-species, as set forth in the Office action mailed on July 1, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 1, 2020 is withdrawn.  Claims 8, 17, and 25, directed to a specie and/or sub-specie non-elected are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean C. Crandall (Reg. No. 57,776) on June 2, 2021.
See next page→

Claim 1 Lns.7-8: “disposed [ around a --full-- periphery of the cold plate and disposed magnetically couple with the --magnetically attractive-- mechanical stiffener”.
Claim 2 Lns.1-2: “wherein the [plurality-- of magnets”.
Claim 3 Lns.1-2: “wherein the [plurality-- of magnets”.
Claim 8 Lns.2 and 4: amend both instances of “the array of magnets” to recite “the plurality of magnets”.
Claim 12 Lns.1-2: “wherein the [plurality-- of magnets”
Claim 13 Lns.5-7: “the heat conductor comprising a [ magnetic attractor having --a plurality of magnets, the magnetic attractor having a-- length and width substantially matching a length and width of the heat source”.
Claim 13 Lns.9-11: “a plurality of magnets [ disposed around a --full-- periphery of the heat conductor”.
Claim 15 Lns.1-2: “wherein the [plurality-- of magnets”.
Claim 21 Lns.1-2: “wherein the [plurality of magnets-- comprises”.
Claim 21 Ln.3: “around [the full-- periphery of the heat conductor”.
Claim 22 Ln.5: “a first magnetic attractor disposed around a --full-- periphery”.
Claim 22 Ln.8: “around [the-- full periphery of the heat spreader”.
Claim 23 Lns.1-2: “wherein the [plurality-- of magnets”.
Claim 24 Lns.1-2: “wherein the [plurality-- of magnets”.

See next page→
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 13, and 22, and at least in part, because claims 1, 13, and 22 recite the limitations:
Claim 1: “a plurality of magnets disposed around a full periphery of the cold plate and disposed to magnetically couple with the magnetically attractive mechanical stiffener”.
Claim 13: “a plurality of magnets disposed around a full periphery of the heat conductor”.
Claim 22: “a first magnetic attractor disposed around a full periphery of the heat spreader…the first magnetic attractor comprising a plurality of magnets disposed around the full periphery of the heat spreader”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1, 13, and 22, are believed to render said claims 1, 13, and 22, and all claims depending therefrom (claims 2-12, 14-21, and 23-25) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on May 27, 2021, Applicants amended claims 23 and 24 in order to address the claim objections made in the final Office action of 01/27/2021.  The amendments have been fully considered and approved.  The claim objections are hereby withdrawn.
All of the other noted claim objections in the final Office action are also withdrawn in light of the amendments made above.
Finally, the Office has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/STEPHEN S SUL/Primary Examiner, Art Unit 2835